DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/21 has been entered.

Status of Action/Status of Claims
Claims 1-16 are pending in this application. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  

Claim Objections

Claim 13 is objected to because of the following informalities: it recites the seeds of plants and should just recite “seeds of plants”.  
Claims 12-13 are also objected to because they recite “and or” and should recite and/or.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16341459 in view of US20100093534 (‘534). ‘459 claims structurally similar compounds 
    PNG
    media_image1.png
    188
    234
    media_image1.png
    Greyscale
  (‘459’s formula (I)) to those instantly claimed,  
    PNG
    media_image2.png
    174
    261
    media_image2.png
    Greyscale
, and which differ in that the A group which is the same A group instantly claimed is connected via a carbon atom/CH2 group to the phenyl ring whereas in the instantly claimed compounds it is connected via the nitrogen atom, e.g. ‘459’s claimed compound N’-(4-benzyl-2,5-dimethylphenyl)-N-ethyl-N-methylformimidamide which only differs from the instantly claimed N’(2,5-dimethyl-4-(phenylamino)phenyl)-N-ethyl-N-methylformimidamide 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
because the A group is connected by a CH2 vs the instantly claimed NH. ‘459 further teaches wherein their structurally similar compounds are used in the same methods for controlling/preventing phytopathogenic 
    PNG
    media_image4.png
    182
    171
    media_image4.png
    Greyscale
, and wherein ‘534 teaches that A can be either a carbon atom/CH2, or an NH in the instantly claimed position and that both substitutions lead to fungicidal compounds [010], e.g. compounds which are active at controlling phytopathogenic microorganisms. As such, it would have been obvious to one of ordinary skill in the art to form compounds having the N atom connecting to the phenyl ring vs the carbon atom found in ‘459 because both substitutions the C and the N directly connected to the phenyl ring and in the para-position to the amidine group would be expected to exhibit activity against phytopathogenic microorganisms based on the teachings of ‘534.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunz et al. (US20100093534, English language equivalent of Kunz WO document cited on IDS) in view of Patani et al. (Chem. Rev., 1996, 96(8)¸3147-3176).
Applicant’s claim:

Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 1-3, Kunz teaches positional isomer compounds and/or homologous compounds wherein their A is NH, which corresponds to the instantly claimed NR8, wherein R8 is H; applicant’s R5 corresponds to the fluoroalkyl group in Kunz which is no longer allowed due to applicant’s amendments, and applicant’s R4 which corresponds to Kunz’s R4 can be the same substituents that are instantly claimed, e.g. methyl group or a fluoroalkyl group, etc., e.g. compound 3 in Kunz for example, and R6 and R7 are H; and wherein R1-R3 in Kunz overlap with the instantly claimed R1-R3 (e.g. R1 is hydrogen, R2 and R3 are C1-C6 alkyl or haloalkyl), and wherein applicant’s A which corresponds to Kunz’s R5 overlap in scope, specifically wherein R5 is C5-C18 aryl wherein one or more carbon groups can be replaced with N, O, S, which reads on the claimed C5-C18 heteroaryl groups as well as the claimed C6-C18 aryl (see entire document; [0010-0022]). Kunz further teaches wherein this scope of compounds has fungicidal activity/useful as fungicides which reads on the instantly claimed controlling phytopathogenic microorganisms (See entire document; abstract; title; claims). Kunz expressly teaches examples which are structurally similar to the compounds instantly claimed, specifically those in Table 1 which differ wherein A is O instead of the instantly claimed NH group and wherein the fluoroalkyl group is in the meta position to the amidine group instead of the ortho position as is instantly claimed (See table 1; examples; claims; [0146]; [0206-0225]). 
Regarding claims 5-7, and 16, Kunz also teaches wherein these homologous and/or positional isomer compounds to those instantly claimed are useful for forming compositions with inert carriers, e.g. aliphatic hydrocarbons, water, DMSO and wherein these compositions can be further combined with other known fungicides, insecticides, etc. and wherein the compounds of 
Regarding claims 8-15, Kunz further teaches methods of applying the compounds of general formula (I) and compositions comprising these compounds to control phytopathogenic fungi in agricultural crops, specifically wherein the crops are soybeans, and wherein the effective amounts/dosages from preferably 10g to 1 kg per hectare for treating plant parts and 1 gm to 5 kg per hectare for treating the soil both of which reads on the claimed range of 1 gm to 5kg per hectare ([0207-0220]; see all sections previously cited as well; [0259-0261]).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Kunz does not teach an express example of the instantly claimed compounds wherein the fluoroalkyl group is not in the meta-position of the phenyl ring to the amidine group and which has as their A applicant’s claimed NR8/NH group. However, as discussed above Kunz teaches positional isomers of the instantly claimed compounds, e.g. compound No. 3 and 4 in table 1 which only differ from the claimed compounds in that one of applicant’s R5 or R7 is the fluoroalkyl group in Kunz instead of the instantly claimed R4 or R6 and Kunz expressly teaches that their A can be O or NH (which reads on applicant’s NR8). It would have been obvious to one of ordinary skill in the art to substitute the O atom that is preferably applicant’s A for the NR8 group instantly claimed because Kunz broadly teaches having applicant’s claimed NH group in this position and teaches that these compounds also exhibit fungicidal activity and this would have been obvious substitution based on the teachings of Patani and further it would have been obvious to form the instantly claimed positional isomer compounds when looking to Kunz because it is known,  “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. ‘An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the 
	Patani teaches that NH for O substitution was known in the art as NH is a classical bioisostere for O (See Table 20 (typo previously said table 2); section B, divalent bioisosteres pg. 3155-3156). 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to form the instantly claimed compounds when looking to Kunz because Kunz broadly discloses the instantly claimed compounds wherein their A in NH which is one of five substituents allowed at this position. It would have been obvious to choose NH over the O that is exemplified in Kunz, in light of the broad teachings of Kunz which teaches that NH at their position A also leads to fungicidal compounds and further the teachings of Patani which teach that NH is a known bioisosteric replacement for O. Thus, it would have been obvious to make the instantly claimed compounds when viewed in light of the combined teachings of the prior art. A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (claimed and prior art compounds used in a method of treating depression would have been expected to have similar activity because the structural difference between the compounds involved a known bioisosteric replacement).
It also would have been obvious to one of ordinary skill in the art at the time of the instant filing to have formed the claimed compounds when looking to Kunz because it was known in the art to form positional isomer compounds of those taught by Kunz, e.g. wherein the fluoroalkyl substituent is in the ortho position to the amidine group instead of the meta position of Kunz and one of ordinary skill in the art would be motivated to form these compounds because
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


s 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bayer (EP2865265, with priority to 02/13/14) in view of Kunz et al. (US20100093534) and Patani et al. (Chem. Rev., 1996, 96(8)¸3147-3176).
Applicant’s claims are as discussed above.

Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 1-4, Bayer teaches structurally similar compounds to those instantly claimed, specifically compound I-d 
    PNG
    media_image5.png
    167
    345
    media_image5.png
    Greyscale
 (see [0050]) which only differs from the instantly claimed compound, N’(2,5-dimethyl-4-(phenylamino)phenyl)-N-ethyl-N-methylformimidamide 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 in that it contains an O between the two phenyl rings instead of the instantly claimed NR8/NH (See entire document; abstract; [0010-0011]; [0012-0014]. 
Regarding claims 5-7 and 16, Bayer also teaches wherein these structurally similar compounds are useful for forming compositions with inert carriers, e.g. aliphatic or aromatic hydrocarbons, water, DMSO and wherein these compositions can be further combined with other known fungicides, insecticides, etc. and wherein the compounds of general formula (I) are used in the compositions in amounts of 0.5-90% by weight which reads on the claimed 5 to 50% by weight with respect to the total weight of the composition (See entire document; sections 
Regarding claims 8-15, Bayer further teaches methods of applying the similar compounds of general formula (I) and compositions comprising these compounds to control phytopathogenic fungi in agricultural crops, specifically wherein the crops include soybeans, nuts, Cucurbitaceae, horticultural/ornamental plants, etc. and wherein the effective amounts/dosages from preferably 10g to 1 kg per hectare for treating plant parts and 1 gm to 5 kg per hectare for treating the soil both of which reads on the claimed range of 1 gm to 5 kg per hectare (see all sections previously cited; entire document; [0092-105]; [0194-198]; etc.).

Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Bayer does not teach an express example of the instantly claimed compounds. However, as discussed above Bayer teaches structurally similar compounds to those specifically claimed, e.g. I-d. However, it would have been obvious to one of ordinary skill in the art to substitute the O atom for the instantly claimed NR8 group because Kunz broadly teaches that O and NH can be present at applicant’s position of NR8 because Kunz broadly teaches having applicant’s claimed NH group in this position and teaches that these compounds would also exhibit fungicidal, bactericidal, virucidal activity against plant phytopathogenic microorganisms (See table 1; examples; claims; [0146]; [0206-0225]; [0010-0022]; and other 
	Patani teaches that NH for O substitution was known in the art as NH is a classical bioisostere for O (See Table 20 (mistakenly cited as table 2); section B, divalent bioisosteres pg. 3155-3156). 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to form the instantly claimed compounds when looking to the combination of Bayer, Kunz, and Patani because Bayer teaches structurally very similar fungicidal compounds for use in the same plants at the same application rates and in the same compositions with the same additional active agents and formulation auxiliaries that are instantly claimed and the compounds of Bayer only differ in that they have an O where the instantly claimed NR8 group is. One of ordinary skill in the art would have been motivated to substitute the claimed NH/NR8 group for the O in Bayer because Kunz broadly teaches instantly claimed compounds wherein their A can be NH or O which are two of five substituents allowed at this position. It would have been obvious to substitute NH over the O that in Bayer and Kunz, in light of the broad teachings of Kunz which teaches that NH at position A also leads to fungicidal compounds and further the teachings of Patani which teach that NH is a known bioisosteric replacement for O. Thus, it would have been obvious to make the instantly claimed compounds when viewed in light of the combined teachings of the prior art. A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963). Prior art In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (claimed and prior art compounds used in a method of treating depression would have been expected to have similar activity because the structural difference between the compounds involved a known bioisosteric replacement).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments/Remarks
	Applicant’s amendments to the claims have prompted the new/revised grounds of rejection presented herein. Applicant’s arguments insofar as they pertain to the revised grounds of rejection are presented herein.
Applicant’s arguments with respect to the double patenting rejection of over copending application 16341459 have been fully considered but are not persuasive. because while applicant’s have amended the compound scope in the two applications they are still obvious variants of one another because the two applications differ in that the A group which is the same A group instantly claimed is connected via a carbon atom/CH2 group to the phenyl ring whereas in the instantly claimed compounds it is connected via the nitrogen atom/NH group, e.g. ‘459’s claimed compound N’-(4-benzyl-2,5-dimethylphenyl)-N-ethyl-N-methylformimidamide which only differs from the instantly claimed N’(2,5-dimethyl-4-(phenylamino)phenyl)-N-ethyl-N-
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
because the A group is connected by a CH2 vs the instantly claimed NH. ‘459 further teaches wherein their structurally similar compounds are used in the same methods for controlling/preventing phytopathogenic microorganisms in agricultural crops and compositions comprising these compounds and appropriate carriers and additional active agents including fungicides, etc. It would have been obvious to one of ordinary skill in the art to form the instantly claimed compounds when looking to ‘459 because ‘534 teaches structurally similar phenylamidines having the following structure 
    PNG
    media_image4.png
    182
    171
    media_image4.png
    Greyscale
, and wherein ‘534 teaches that A can be either a carbon atom/CH2, or an NH in the instantly claimed position and that both substitutions lead to fungicidal compounds [010], e.g. compounds which are active at controlling phytopathogenic microorganisms. As such, it would have been obvious to one of ordinary skill in the art to form compounds having the N atom connecting to the phenyl ring vs the carbon atom found in ‘459 because both substitutions the C and the N directly connected to the phenyl ring and in the para-position to the amidine group would be expected to exhibit activity against phytopathogenic microorganisms based on the teachings of ‘534 which teaches similar compounds and wherein applicant’s claimed N atom or a CH2 atom as is ‘459 are both known to lead to pesticidal compounds, e.g. fungicidal compounds. Thus, applicant’s amendments to the instant claim compound scope does not actually overcome the prima facie case of obviousness that is taught 2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). Further, “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. ‘An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.’" In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). Further, “Prior art structures do not have to be true homologs or isomers to render structurally similar compounds prima facie obvious.” In re Payne, 606 F.2d 303, 203 USPQ 245 (CCPA 1979).

Applicant’s arguments with respect to the 103 rejection have also been fully considered but are not persuasive at this time. Applicants argue that Kunz require the presence of the fluoroalkyl group in the meta position to the amidine group and because of applicant’s amendments this is no longer allowed and as such Kunz does not render the instantly claimed compounds prima facie obvious. The examiner respectfully disagrees because Kunz broadly teaches that their A can be the instantly claimed NH and that compounds having NH as their A are effective as fungicides specifically against the same fungi that applicant’s instantly argue, Pyricularia oryzae¸ Alternaria solani, etc. Further, applicant’s amendments which no longer allow for the fluoroalkyl group in the meta position of the phenyl ring from the amidine group as is required in Kunz, still do not make the instantly claimed compounds, compositions, and methods unobvious over the prior art at this time because it was known that positional isomers, e.g. changing the position of substituents on the same nucleus e.g. on a phenyl ring is obvious because the prior art compounds and the instantly claimed compounds are all antifungal/pesticidal compounds for use in agricultural applications and it is known, “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). Thus, it would still be obvious when looking to Kunz to form the instantly claimed compounds because the instantly claimed compounds are positional isomers to the compounds in Kunz which are disclosed for the same purpose when Kunz’s A is NH as is instantly claimed and taught by Kunz to be an effective A group for forming fungicidal/pesticidal compounds. Thus, one of ordinary skill in the art would be motivated to form the claimed compounds when looking to Kunz because it is known, “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977) and as such one or ordinary skill in the art would be motivated to form the instantly claimed compounds by moving the fluoroalkyl group from the meta position in Kunz to the instantly claimed ortho position to the amidine group in order to form additional pesticidal/fungicidal compounds for use in agricultural applications.
Applicants then argue that they have synthesized a few comparative compounds in Kunz and compared them to the instantly claimed compounds and specifically point to the table 1/declaration under 1.132 that was submitted with applicant’s response and that these 
Applicants then argue that Patani cannot be used as prior art because in bioisosterism chemical substituents or groups with similar physical or chemical properties are necessary and as such cannot be combined with Bayer and Kunz. The examiner agrees and respectfully points out that it is demonstrated that NH and O are similar in size and are known classical bioisosteric replacements of one another and as such the claimed NH would have been obvious to use as the A in Kunz’s compounds because firstly Kunz itself already teaches that O and NH are useful as their A which corresponds to applicant’s NR8 and the O atom in Bayer and that both NH and O as the A in Kunz lead to pesticidal compounds, which corresponds to applicants NR8, and the O in Bayer, and Patani further supports this replacement that it was known in the art that O and NH are classical bioisosteric replacements of one another and would be expected to lead to compounds having similar biological activities which is the case as is taught by the combination of Bayer and Kunz. Thus, this argument is not persuasive and the compounds, compositions and methods instantly claimed are still rendered obvious by the combined prior art as is discussed above.
Thus, for these reasons, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the 

Declaration under 1.132
	Vishwantath Gade provided a declaration under 1.132, filed 12/20/21. The Declaration meets the formal requirements. In the most relevant part, the Declaration presents results of a series of applicant’s compounds against Phakopsora pachyrhizi as compared to several comparative compounds from the prior art Kunz as presented in table 1. A Declaration is due full consideration and weight for all that it discloses. Declarations are reviewed for the following considerations: 1) whether the Declaration presents a nexus such as a side-by-side or single-variable comparison (In re Huang, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996)), 2) whether the Declaration presents a comparison to the closest art, 3) whether the Declaration is commensurate in scope with the scope of the claims (In re Kulling, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990)), 4) whether the Declaration shows a difference in kind rather than merely a difference in degree (In re Waymouth, 182 USPQ 290, 293 (C.C.P.A. 1974)), and 5) whether the prima facie case is sufficiently strong that allegedly superior results are insufficient to overcome the case for obviousness (Pfizer Inc. v. Apotex, Inc., 82 USPQ2d 1321, 1339 (Fed. Cir. 2007)). The relevant criterion here is No. 3, whether the Declaration is commensurate in scope with the scope of the claims (In re Kulling, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990)). The examiner has carefully reviewed the Declaration, including the data presented in the Declaration. The data shows that the tested compounds are more active against Phakopsora pachyrhizi than the comparative compounds from the prior art Kunz. However, the data which demonstrates the improved activity against Phakopsora pachyrhizi is not commensurate in scope with the instant claims which do not require the compounds be effective at controlling Phakopsora pachyrhizi. The claims merely require the compounds to be effective for controlling 
Vishwantath Gade further states that he does not believe Patani qualifies as prior art for the same reasons that were presented in applicant’s arguments. The examiner reiterates her response to these arguments herein. Applicants then argue that Patani cannot be used as prior art because in bioisosterism chemical substituents or groups with similar physical or chemical properties are necessary and as such cannot be combined with Bayer and Kunz. The examiner agrees and respectfully points out that it is demonstrated that NH and O are similar in size and are known classical bioisosteric replacements of one another and as such the claimed NH would have been obvious to use as the A in Kunz’s compounds because firstly Kunz itself already teaches that O and NH are useful as their A which corresponds to applicant’s NR8 and the O atom in Bayer and that both NH and O as the A in Kunz lead to pesticidal compounds, which corresponds to applicants NR8, and the O in Bayer, and Patani further supports this replacement that it was known in the art that O and NH are classical bioisosteric replacements of one another and would be expected to lead to compounds having similar biological activities which is the case as is taught by the combination of Bayer and Kunz. Thus, this argument is not persuasive and the compounds, compositions and methods instantly claimed are still rendered obvious by the combined prior art as is discussed above.
Applicants then argue that they have tested several O linked compounds as are taught by Bayer and compared those to the instantly claimed NR8 linker compounds instantly claimed. 
They argue that these results show their compounds are less phytotoxic to soybeans than the NH linked compounds and present those results in Table 2. As discussed above a declaration is due full consideration and weight for all that it discloses. Declarations are reviewed for the 

Conclusion
	Claims 1-16 are rejected.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616